December 23, 1916. The opinion of the Court was delivered by
This is an appeal from an order setting aside a directed verdict, on the counterclaim interposed by the defendant; also, from the order refusing the defendant's motion for the direction of a verdict, as to the plaintiff's cause of action. The jury failed to agree upon a verdict, and a mistrial was ordered as to the cause of action alleged in the complaint.
An order refusing a nonsuit, or the direction of a verdict, is not appealable until after final judgment. The reasons *Page 214 
are fully stated in Agnew v. Adams, 24 S.C. 86. This ruling is recognized in Barker v. Thomas, 85 S.C. 82,67 S.E. 1; Woods v. Fertilizer Co., 102 S.C. 442,86 S.E. 817, and numerous other cases. Nor will an appeal from an order granting a new trial be entertained, except in a case where judgment absolute upon the right of appellant might be rendered. Barker v. Thomas,supra; Daughty v. Ry., 92 S.C. 361, 75 S.E. 553.
As both the plaintiff's cause of action, and the defendant's counterclaim, are dependent upon questions of fact, it necessarily follows that judgment absolute cannot be rendered by this Court.
The respective attorneys are anxious for this Court to determine the question whether there was sufficient testimony to carry the plaintiff's cause of action to the jury; and, in order that such question might be determined at this time, the respondent's attorney stated that he would not insist upon the objection that the order refusing the direction of a verdict was not appealable. The appellant's attorneys, however, were not willing for the Court to render judgment absolute, in case it should reach the conclusion that there was sufficient testimony requiring the submission of the case to the jury.
If the Court should entertain jurisdiction of the appeal, under such conditions, and should reach the conclusion that there was sufficient testimony to carry the case to a jury, it could not make any orders changing the present status of the case. The tendency of the Court is to discourage appeals from interlocutory orders, in order that there may be an end of the case. It therefore feels constrained to refuse to entertain jurisdiction of these appeals, and it is so ordered. *Page 215